DETAILED ACTION

Claims 1-10 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. 
The claimed invention is drawn to a "computer readable recording medium” comprising stored data. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111.01), the claim as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP 2106.01).

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art discloses, alone or in combination, the method wherein planning with registering basic evaluation information including status information, cost information, input element information, and a performance goal for evaluating the information system, setting an evaluation condition including a measurement criterion of a measurement time or a measurement schedule, and establishing a plan for evaluating the operation performance; evaluating by performing cost evaluation required for operating the information system, utilization evaluation of determining a utilization frequency and a utilization type, quality evaluation of evaluating the quality of the information system by calculating a measurement index related to a failure of the information system and collecting user satisfaction, and task performance evaluation of determining whether the number of users connected or registered into the information system increases and whether a performance goal is achieved; and analyzing and diagnosing with converting a result value into a numerical value by analyzing the evaluating step, classifying the information system into at least one management type according to the conversion criteria, and diagnosing the operation performance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457